Cooper, J.,
delivered the opinion of the court.
The bill having been dismissed as to the defendants, Sloan and Dulaney, they have no longer any interest in the litigation, and their motion to join in the appeal must be denied.
If there would otherwise have been merit in the objection taken to the jurisdiction of the court by the appellant, Barrett, it cannot now avail, for, by § 147 of the constitution, it is declared that “no judgment or decree in any chancery or circuit court, rendered in a civil cause, shall be reversed or annulled on the ground of want of jurisdiction to render said judgment or decree, from any error or mistake as to whether the cause in which it was rendered was of equity or common law jurisdiction.” There is no error in the decree,' as against Barrett, who alone appeals. He cannot assign for error matters affecting only the right of other defendants.

Decree affirmed.